Exhibit 10.3

 

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Fifth Amendment”) is made as of
March 2, 2018, by and between ARE-819/863 MITTEN ROAD, LLC, a Delaware limited
liability company (“Landlord”), and CORVUS PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.                                    Landlord and Tenant are parties to that
certain Lease Agreement dated as of January 27, 2015, as amended by that certain
First Amendment to Lease dated as of March 19, 2015, as further amended by that
certain Second Amendment to Lease dated as of August 20, 2015 (the “Second
Amendment”), as further amended by that Third Amendment to Lease dated as of
June 27, 2016, and as further amended by that certain Fourth Amendment to Lease
dated as of August 15, 2016 (as amended, the “Lease”).  Pursuant to the Lease,
Tenant leases from Landlord certain premises consisting of approximately 28,633
rentable square feet (the “Existing Premises”) in a building located at 863
Mitten Road and 866 Malcolm Road, Burlingame, California (collectively, the
“Building”).  The Existing Premises are more particularly described in the
Lease.  Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

 

B.                                    Landlord and Tenant desire, subject to the
terms and conditions set forth below, to amend the Lease to, reflect the
surrender of a portion of the Existing Premises consisting of approximately
1,533 rentable square feet, as shown on Exhibit A attached hereto (the “Fifth
Amendment Surrender Premises”) as of March 4, 2018 (the “Surrender Date”).

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.                                      Surrender of Fifth Amendment Surrender
Premises.  The Lease with respect to the Fifth Amendment Surrender Premises
shall terminate as provided for in the Lease on the Surrender Date.  Tenant
shall voluntarily surrender the Fifth Amendment Surrender Premises on such date
in accordance with all surrender requirements contained in the Lease and in the
condition in which Tenant is required to surrender the Premises as of the
expiration of the Lease.  From and after the Surrender Date, Tenant shall have
no further rights of any kind with respect to the Fifth Amendment Surrender
Premises.  Notwithstanding the foregoing, those provisions of the Lease which,
by their terms, survive the termination of the Lease shall survive the surrender
of the Fifth Amendment Surrender Premises and termination of the Lease with
respect to the Fifth Amendment Surrender Premises as provided for herein. 
Nothing herein shall excuse Tenant from its obligations under the Lease with
respect to the Fifth Amendment Surrender Premises prior to the Surrender Date.

 

2.                                      Definitions.  Commencing on March 5,
2018, the definitions of “Premises,” “Rentable Area of Premises,” and “Tenant’s
Share of Operating Expenses of Project” are hereby deleted and replaced with the
following:

 

“Premises:  That portion of (a) the 863 Building containing approximately 27,100
rentable square feet, consisting of (i) approximately 8,138 rentable square feet
(the “Original Premises”) in the west wing of the 863 Building (“West
Building”), (ii) approximately 2,442 rentable square feet (the “Expansion
Premises”) in the east wing of the 863 Building (“East Building”),
(iii) approximately 3,713 rentable square feet in the East Building (the “Third
Expansion Premises”), (iv) approximately 1,973 rentable square feet in the East
Building (the “Fourth Expansion Premises”), and (v) approximately 10,834
rentable square feet  (“Second Expansion Premises”) in the east wing of the 866
Building (“866 East Building”), all as determined by Landlord, as shown on
Exhibit A.”

 

[g86111kwi001.jpg]

 

1

--------------------------------------------------------------------------------


 

“Rentable Area of Premises:  27,100 sq. ft.”

 

“Tenant’s Share of Operating Expenses of Project:  27.80%”

 

Commencing on March 5, 2018, Exhibit A to the Lease shall be amended to delete
the Fifth Amendment Surrender Premises.

 

3.                                      Base Rent.  Commencing on March 5, 2018,
Tenant shall no longer be required to pay Base Rent with respect to the Fifth
Amendment Surrender Premises. Tenant shall continue to pay Base Rent with
respect to the remaining Premises (not including the Fifth Amendment Surrender
Premises) as provided in the Lease through the Expiration Date (i.e. January 31,
2021).

 

4.                                      Base Term.  The Base Term of the Lease
with respect to the remaining Premises (not including the Fifth Amendment
Surrender Premises) shall continue as provided in the Lease through the
Expiration Date.

 

5.                                      Condition Precedent.  Notwithstanding
anything to the contrary contained in this Fifth Amendment, Tenant and Landlord
acknowledge and agree that the effectiveness of this Fifth Amendment shall be
subject to the following condition precedent (“Condition Precedent”) having been
satisfied:  Landlord shall have entered into a new lease for the Fifth Amendment
Surrender Premises with a third party.  The new lease shall be on terms and
conditions acceptable to Landlord, in Landlord’s sole and absolute discretion. 
In the event that the Condition Precedent is not satisfied, Landlord shall have
the right to terminate this Fifth Amendment upon delivery of written notice to
Tenant.  Landlord shall have no liability whatsoever to Tenant relating to or
arising from Landlord’s inability or failure to cause the Condition Precedent to
be satisfied.

 

6.                                      California Accessibility Disclosure. 
For purposes of Section 1938(a) of the California Civil Code, Landlord hereby
discloses to Tenant, and Tenant hereby acknowledges, that the Project has not
undergone inspection by a Certified Access Specialist (CASp).  In addition, the
following notice is hereby provided pursuant to Section 1938(e) of the
California Civil Code:  “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law. 
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant.  The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises.”  In
furtherance of and in connection with such notice:  (i) Tenant, having read such
notice and understanding Tenant’s right to request and obtain a CASp inspection,
hereby elects not to obtain such CASp inspection and forever waives its rights
to obtain a CASp inspection with respect to the Premises, Building and/or
Project to the extent permitted by Legal Requirements; and (ii) if the waiver
set forth in clause (i) hereinabove is not enforceable pursuant to Legal
Requirements, then Landlord and Tenant hereby agree as follows (which constitute
the mutual agreement of the parties as to the matters described in the last
sentence of the foregoing notice):  (A) Tenant shall have the one-time right to
request for and obtain a CASp inspection, which request must be made, if at all,
in a written notice delivered by Tenant to Landlord; (B) any CASp inspection
timely requested by Tenant shall be conducted (1) at a time mutually agreed to
by Landlord and Tenant, (2) in a professional manner by a CASp designated by
Landlord and without any testing that would damage the Premises, Building or
Project in any way, and (3) at Tenant’s sole cost and expense, including,
without limitation, Tenant’s payment of the fee for such CASp inspection, the
fee for any reports prepared by the CASp in connection with such CASp inspection
(collectively, the “CASp Reports”) and all other costs and expenses in
connection therewith; (C) the CASp Reports shall be delivered by the CASp
simultaneously to Landlord and Tenant; (D)

 

[g86111kwi001.jpg]

 

2

--------------------------------------------------------------------------------


 

Tenant, at its sole cost and expense, shall be responsible for making any
improvements, alterations, modifications and/or repairs to or within the
Premises to correct violations of construction-related accessibility standards
including, without limitation, any violations disclosed by such CASp inspection;
and (E) if such CASp inspection identifies any improvements, alterations,
modifications and/or repairs necessary to correct violations of
construction-related accessibility standards relating to those items of the
Building and Project located outside the Premises that are Landlord’s obligation
to repair as set forth in the Lease, then Landlord shall perform such
improvements, alterations, modifications and/or repairs as and to the extent
required by Legal Requirements to correct such violations, and Tenant shall
reimburse Landlord for the cost of such improvements, alterations, modifications
and/or repairs within 10 business days after Tenant’s receipt of an invoice
therefor from Landlord.

 

7.                                      OFAC.  Tenant and all beneficial owners
of Tenant are currently (a) in compliance with and shall at all times during the
Term of the Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List or the Sectoral Sanctions Identifications List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

 

8.                                      Brokers.  Landlord and Tenant each
represents and warrants that it has not dealt with any broker, agent or other
person (collectively, “Broker”) in connection with the transaction reflected in
this Fifth Amendment and that no Broker brought about this transaction. Landlord
and Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this Fifth Amendment.

 

9.                                      Miscellaneous.

 

a.                                      This Fifth Amendment is the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous oral and written agreements and
discussions.  This Fifth Amendment may be amended only by an agreement in
writing, signed by the parties hereto.

 

b.                                      This Fifth Amendment is binding upon and
shall inure to the benefit of the parties hereto, and their respective
successors and assigns.

 

c.                                       This Fifth Amendment may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which when taken together shall constitute one and the same instrument.  The
signature page of any counterpart may be detached therefrom without impairing
the legal effect of the signature(s) thereon provided such signature page is
attached to any other counterpart identical thereto except having additional
signature pages executed by other parties to this Fifth Amendment attached
thereto.

 

d.                                      Except as amended and/or modified by
this Fifth Amendment, the Lease is hereby ratified and confirmed and all other
terms of the Lease shall remain in full force and effect, unaltered and
unchanged by this Fifth Amendment.  In the event of any conflict between the
provisions of this Fifth Amendment and the provisions of the Lease, the
provisions of this Fifth Amendment shall prevail.  Whether or not specifically
amended by this Fifth Amendment, all of the terms and provisions of the Lease
are hereby amended to the extent necessary to give effect to the purpose and
intent of this Fifth Amendment.

 

[g86111kwi001.jpg]

 

3

--------------------------------------------------------------------------------


 

[Signatures on next page.]

 

[g86111kwi001.jpg]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed the Fifth Amendment as of
the day and year first above written.

 

 

 

TENANT:

 

 

 

CORVUS PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Leiv Lea

 

Its: CFO

 

 

 

LANDLORD:

 

 

 

ARE-819/863 MITTEN ROAD, LLC,

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

Its: Senior Vice President,

 

 

 

RE Legal Affairs

 

[g86111kwi001.jpg]

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Fifth Amendment Surrender Premises

 

[g86111kwi002.jpg]

 

[g86111kwi003.jpg]

 

--------------------------------------------------------------------------------